Citation Nr: 1627490	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  09-44 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral eye disorder, claimed as blurred vision, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder, to include as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 10 percent prior to February 10, 2012, and in excess of 20 percent since February 10, 2012 for bilateral hearing loss.
 
 5. Entitlement to a rating in excess of 10 percent for tinnitus.

6.  Entitlement to a higher rating or ratings under Ménière's syndrome, or as currently assigned separate ratings of 10 percent rating for hearing loss, a 10 percent rating for vertigo, and a 10 percent rating for tinnitus prior to February 10, 2012, and a 20 percent rating for hearing loss, a 10 percent rating for vertigo, and a 10 percent rating for tinnitus since February 10, 2012.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to service connection for cause of death.

9.  Entitlement to an effective date earlier than May 19, 2008 for the grant of service connection for vertigo.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to March 1960.   He died in July 2013.  The Veteran's surviving spouse is the appellant in this case.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, from which the Veteran perfected appeals prior to his death in July 2013.

Following the Veteran's death in July 2013, his surviving son sent VA a letter in which he indicated that the appellant wished to continue the Veteran's appeals.  Where a claim is pending at the time of a veteran's death, a request for substitution may be granted when filed within one year after the date of a veteran's death by "a living person who would be eligible to receive accrued benefits due to the claimant under" 38 U.S.C.A. § 5121(a).  Unlike matters regarding accrued benefits claims that are limited to the evidence of record at the time of a veteran's death, a substitute claimant is able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.  An internal RO memorandum in September 2013 indicated that VA accepted the appellant as eligible to act as a substitute claimant.

Other than the cause of death claim, the other matters reached the Board in May 2014.  The Board denied rating increases for bilateral hearing loss and tinnitus, reopened a service connection claim related to a nervous disorder, denied service connection for a bilateral eye disorder, a headache disorder, an acquired psychiatric disorder, hypertension, a heart disorder, a TDIU, and earlier effective dates for service connected left ear hearing loss, and vertigo.  The Board also referred the matter of Ménière's syndrome to the RO to adjudicate in the first instance.

The appellant filed a motion for reconsideration of the Board's May 2014 decision, which was denied by a delegate of the Board's Chairman in July 2014.  The appellant then appealed the Board's decision to the Court of Appeals for Veteran Claims (Court).  In an October 2015 memorandum decision, the Court upheld the Board's decision in part and vacated and remanded the decision in part.  The Court found that the Ménière's syndrome claim was improperly referred since the symptoms that make the disease (hearing loss, tinnitus and vertigo), had already been granted service connection and were part of the claim regarding increased rating.  To correct this error, the Court ordered that the Board reevaluate the ratings of hearing loss, tinnitus and vertigo against the rating criteria of Ménière's syndrome.  Whichever rating, a single rating for Ménière's syndrome, or separate ratings for hearing loss, tinnitus and vertigo, would garner the Veteran the higher rating, should be used.  In addition to considering which method would garner the higher rating, the Board also readjudicated the denied increased rating claims for hearing loss and tinnitus. 

The Court also vacated and remanded the Board's decision related to vertigo, but did not specify any error made by the Board.  Since the only claim related to vertigo in the decision was related to an earlier effective date, the Board has readjudicated this matter in this decision.

The Court also found that the Board did not adequately discuss the Veteran's theory of secondary service connection regarding claims of service connection for an acquired psychiatric disorder, a headache disorder, and a bilateral eye disability.  These claims were remanded for the Board to either provide a more comprehensive reasons and bases or in the alternative, to remand the claims for opinions regarding secondary service connection.  The Board has chosen to remand these claims for additional development.  Lastly, the Court vacated the TDIU claim, because it is inextricably tied to the outcome of the service connection claims.  

While these claims were pending at the Court, the appellant also perfected an appeal from a February 2014 rating decision that denied entitlement to service connection for the cause of death.  Since that issue is inextricably intertwined with the service connection claim for an acquired psychiatric disorder, the Board will defer adjudication at this time.

The issues of service connection for a headache disorder, a bilateral eye disorder, an acquired psychiatric disorder and the cause of the Veteran's death, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to February 10, 2012, the Veteran had bilateral hearing loss manifested by average pure tone air conduction thresholds of no worse than 65 decibels in the right ear and 50 decibels in the left ear, and speech recognition scores of 48 percent in the right ear and 92 percent in the left ear.
 
2.  Since February 10, 2012, the Veteran had bilateral hearing loss manifested by average pure tone air conduction thresholds of no worse than 72 decibels in the right ear and 51.25 decibels in the left ear, and speech recognition scores of 56 percent in the right ear and 76 percent in the left ear.
 
3.  The current 10 percent rating for tinnitus is the maximum schedular rating available.

4.  Prior to February 10, 2012, the Veteran was in receipt of a 10 percent rating for bilateral hearing loss, a 10 percent rating for tinnitus, and a 10 percent rating for vertigo with a combined total rating of 30 percent.  

5.  Since February 10, 2012 until the Veteran's death, the Veteran was in receipt of a 20 percent rating for bilateral hearing loss, a 10 percent rating for tinnitus, and a 10 percent rating for vertigo with a combined total rating of 40 percent.  

6.  The Veteran did not complain of, nor did the medical evidence show, a staggering (cerebellar) gait.

7.  On May 19, 2008, VA received the Veteran's claim of entitlement to service connection for vertigo.  No communication or evidence received prior to May 19, 2008 could reasonably be interpreted as an informal or formal claim of entitlement to service connection for vertigo.

CONCLUSIONS OF LAW

1.  Prior to February 10, 2012, the criteria for a rating in excess of 10 percent for bilateral hearing loss were not met or more nearly approximated. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.7, 4.85, Diagnostic Code 6100 (2015).
 
2. Since February 10, 2012, the criteria for a rating in excess of 20 percent for bilateral hearing loss were not met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.7, 4.85, Diagnostic Code 6100 (2015).
 
3. There is no legal basis for the assignment of disability rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155, 5107 (West 2014 & Supp. 2015); 
38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).

4.  Separate ratings for the Veteran's bilateral hearing loss, tinnitus, and vertigo produce a higher combined rating than considering rating the symptoms under Ménière's syndrome.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Codes 6100, 6204, 6205, 6260 (2015).

5.  The criteria for an effective date prior to May 19, 2008 for the grant of service connection for vertigo were not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.   Hearing Loss

In the March 2009 decision on appeal, the Veteran's 10 percent rating for right ear hearing loss was continued as effective November 30, 1966.  In a decision six months later, in September 2009, entitlement to service connection for hearing loss of the left ear was also granted under authority of 38 U.S.C. § 1160, which directs that where a Veteran has service-connected deafness compensable to a degree of 10 percent or more in one ear, and non-service-connected deafness in the other ear is not the result of the veteran's own willful misconduct, VA will rate both ears as if service-connected.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383 (a)(3).   At the time of the Veteran's death, his bilateral hearing loss was rated at 10 percent effective April 17, 2007.  

The Veteran's bilateral hearing loss has been rated under the criteria of Diagnostic Code 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests (Maryland CNC) together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz  (Hz). The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85; Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).   

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, when the pure tone threshold is 30 decibels or less at 1,000 Hz, or 70 decibels or more at 2,000 Hz. 38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  

In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Although the Veteran had several hearing evaluations throughout the appeal period including with Dr. A. C., the only tests adequate for rating purposes were supplied by the VA.  The initial VA examination in June 2008 within a month of the Veteran's increased rating claim demonstrated scores consistent with a noncompensable rating.  The Veteran had average puretone thresholds of 65 dB and speech recognition of 48 percent in the right ear and puretone threshold of 50 dB and speech recognition of 92 percent in the left ear.  The right ear hearing disability corresponded to a Level VIII hearing impairment under Table VI, or Level V hearing impairment under Table VIA. The left ear hearing disability corresponded to the assignment of a Level I disability under Table VI.  In applying the rating criteria, the intersection between the Level VIII right ear hearing impairment and Level I left ear hearing impairment corresponded to a noncompensable rating.  However, since the Veteran had a 10 percent rating for right ear hearing loss since 1967, the 10 percent rating was protected in considering bilateral hearing loss.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  The Board finds the 10 percent rating appropriate.  The 10 percent rating was a higher rating than the Veteran would obtain based on the level of hearing difficulty experienced at the time of the June 2008 examination.

Several months later, the Veteran underwent another VA examination in February 2009.  The February 2009 examination report revealed that the Veteran had average puretone thresholds of 66 dB and speech recognition of 48 percent in the right ear and puretone threshold of 44 dB and speech recognition of 96 percent in the left ear.  The examination report revealed no changes from the earlier June 2008 examination report.  The right ear hearing disability corresponded to a Level VIII hearing impairment under Table VI, or Level V hearing impairment under Table VIA. The left ear hearing disability corresponded to the assignment of a Level I disability under Table VI.  Without any change shown in hearing impairment, the Board finds the 10 percent protected rating appropriate.      

During the pendency of the appeal, the RO granted the Veteran an increased rating for his hearing disability to 20 percent effective February 10, 2012 based on a VA examination performed on that day.  The February 2012 examination was the only evidence of record that could be used to adequately rate the Veteran's hearing disability.  At the February 2012 examination, the Veteran had average puretone thresholds of 71 dB and speech recognition of 56 percent in the right ear and puretone threshold of 51 dB and speech recognition of 76 percent in the left ear.  The right ear hearing disability corresponded to a Level VIII hearing impairment under Table VI, or Level VI hearing impairment under Table VIA. The left ear hearing disability corresponded to the assignment of a Level IV disability under Table VI.  The intersection of a Level VIII and Level IV hearing impairment  resulted in a 20 percent rating.  Accordingly, a 20 percent rating and no higher was warranted since February 10, 2012 through the date of the Veteran's death.

In conclusion, the Board finds that a rating of 10 percent prior to February 10, 2012, and of 20 percent since February 10, 2012 for a bilateral hearing disability was warranted, and no higher.  Higher ratings require a hearing disability of a greater severity than is seen based on the application of the applicable rating criteria.

B.  Tinnitus

The Veteran has been in receipt of a 10 percent maximum schedular rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Only a single 10 percent evaluation may be assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  Id.  At the June 2008 hearing, the Veteran described the tinnitus as constant and affecting both ears.  Accordingly, the Board's discussion as to whether a higher rating is warranted is in section C for extraschedular considerations. 

C.  Separate Ratings for Symptoms that Include Ménière's syndrome

A February 2009 VA examiner opined that the Veteran's symptoms of hearing loss, tinnitus, and episodic vertigo were consistent with Ménière's syndrome.  As discussed in the introduction, the Court ordered the Board to determine as of May 19, 2008, whether the Veteran would have received a higher rating for Ménière's syndrome or by compensating each symptom comprising the Ménière's syndrome (hearing loss, tinnitus, and vertigo) separately.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  

In evaluating the symptoms separately, the Veteran had a combined total rating of 30 percent prior to February 10, 2012 with a 10 percent rating for bilateral hearing loss, a 10 percent rating for tinnitus, and a 10 percent rating for vertigo.

In September 2009 rating decision, the RO awarded the Veteran a 10 percent rating under Diagnostic Code 6204 for vertigo effective May 19, 2008.  38 C.F.R. § 4.87, Diagnostic Code 6204.  Diagnostic Code 6204 is used to rate peripheral vestibular disorders.  Under this Diagnostic Code, the current 10 percent rating is warranted on evidence of peripheral vestibular disorders with occasional dizziness.  A 30 percent rating is warranted with dizziness and occasional staggering.  At a February 2009 VA examination, the Veteran reported episodic vertigo occurring twice a month.  He reported relief from the symptoms if he sat quietly for about an hour.  He also took anti-vertigo medications including Antivert and Meclizine over 15 years.  The Veteran did not report symptoms that included occasional staggering, which was needed for the higher 30 percent rating.  In keeping with the Veteran's consistent complaints of occasional dizziness, a 10 percent rating was appropriate throughout the appeal period.
Since February 10, 2012, the Veteran's hearing loss disability rating increased to 20 percent, which increased the combined rating of these disabilities to 40 percent.

D.  Comparing Separate Rating Criteria to Ménière's Syndrome Criteria

Pursuant to Diagnostic Code 6205, a 30 percent disability rating is warranted for Ménière's syndrome when there is hearing impairment with vertigo less than once a month, with or without tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6205. A 60 percent disability rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus. Id. A 100 percent disability rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. Id. 

 A cerebellar gait is "a staggering ataxic gait, sometimes with a tendency to fall to one side." Dorland's Illustrated Medical Dictionary 753 (32nd Ed. 2012).

A rating criteria note indicates that the rater is to evaluate Ménière's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  The rater is cautioned not to combine a rating for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205. 38 C.F.R. § 4.87, Diagnostic Code 6205.

Rating the symptoms under Diagnostic Code 6205 would garner the Veteran the same 30 percent he had when evaluating the conditions separately throughout the appeal period.  The evidence of record, specifically the VA examination reports and VA and private treatment records, reveal evidence of vertigo lasting twice a month with tinnitus, and no evidence of a staggered gait.  Although the Veteran complained of vertigo attacks twice per month, which would fit the criteria for a higher 60 percent rating, the absence of a staggered gait would preclude granting such an increase.  The rating criteria indicate the 60 percent rating, in part, is for attacks of vertigo and cerebellar gait one to four times per month.  Therefore, without any complaints of or medical evidence showing staggering or cerebellar gait, a higher rating could not be assigned under Diagnostic Code 6205.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); see also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Therefore, if the Veteran's symptoms of hearing loss, vertigo, and tinnitus were rated under Diagnostic Code 6205, he would have been assigned a 30 percent rating for the entire appeal period.  Prior to February 2012, such an evaluation would have been identical to the combined rating achieved by evaluating each symptom separately.  As of February 2012, a single evaluation under Diagnostic Code 6205 would have been less than the separate ratings, since the combined rating increased to 40 percent with the increased rating for hearing loss granted effective February 10, 2012.  In conclusion, the Veteran was best served by maintaining the separate ratings rather than evaluating the symptoms under the rating criteria for Ménière's syndrome. 

In addition to determining which rating standard resulted in the highest rating for the Veteran, the Board also considered whether extraschedular considerations were warranted.

E.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a higher rating on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the schedular ratings assigned for hearing loss, tinnitus and vertigo adequately encompassed the Veteran's complaints.  The rating criteria for hearing loss are based on the mechanical application of certain criteria on a table, and allows for higher ratings with the application of another table for profound hearing loss.  The Veteran's tinnitus, which was manifest with chronic ringing in his ears, earns a single 10 percent rating no matter if it is unilateral or bilateral.  The rating criteria for vertigo rates based on the frequency of dizziness, and staggered gait, in more serious cases.   The Veteran only had dizziness, which limited him to the 10 percent rating.

Even if the appellant argued that the Veteran had symptoms outside of the rating criteria, the Veteran was never hospitalized due to any of those service-connected disabilities, and there was no evidence of significant inference in employment except to be in quieter environments and the need to take breaks and get away from people during a vertigo episode.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1)  are not met.  

Furthermore, the Veteran prior to his death or the appellant did not expressly raise the matter of entitlement to an extraschedular rating.  Their contentions were limited to the ratings associated with the appealed issues as reflected by the assigned ratings.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

II.  Earlier Effective Date for Service Connection for Vertigo

In the Court's Memorandum Decision, it did not find any error as to the Board's denial of an earlier effective date for vertigo.  However, the Court indicated that the portion of the decision related to vertigo was to be vacated and remanded to the Board for readjudication.  Since the issue of an earlier effective date was the only aspect of the Board's decision dealing with vertigo, the Board has reconsidered the issue in this decision.  

In a September 2009 rating decision, the RO granted the Veteran service connection for vertigo effective May 19, 2008, the date of the claim.  Vertigo is a symptom of Meniere's syndrome, for which service connection was denied by the RO in earlier rating decisions.  Prior to his death, the Veteran in an August 2011 statement asserted that clear and unmistakable error occurred in prior RO decisions denying Meniere's syndrome.  
The effective date for an award of compensation for service-connected disability will be either (1) the date following separation from active service if the claim was filed within one year after separation, (2) the date VA receives the claim, or (3) the date that entitlement to the benefit arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Although a specific claim must be filed in order for VA benefits to be paid, VA liberally interprets what constitutes a claim. 38 U.S.C.A. § 5101; 38 C.F.R. 
 § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim. 38 C.F.R. § 3.155(a).  Thus, it follows that (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing are the essential requirements of any claim, whether formal or informal. 38 C.F.R. 
 § 3.159(a)(3); Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).

VA is required to identify and act on informal claims for benefits, and must fully and sympathetically develop a veteran's claim to its optimum before reaching the claim on its merits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); Hodge v. West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998).  Upon receipt of an informal claim, VA is to provide the claimant an application form.  If the completed application form is received within one year after it was sent to the claimant, the claim will be considered filed as of the date of receipt of the informal claim. 
38 C.F.R. § 3.155.

The successfulness of the Veteran's arguments and ultimately, the Veteran's claim, rests on the Veteran's prior statements as to whether the intent to file a service connection claim was present.  On May 19, 2008, the Veteran clearly intended to file a service connection for vertigo with the statement: "I am . . . requesting service connection on direct and secondary [bases] for the following service impairments: 1. Vertigo. . . ." This claim came more than 50 years after separation.  

Prior to the May 2008 claim, the Board reviewed statements submitted by the Veteran to determine if there was an implied claim of service connection for vertigo that was submitted, but found no prior claim.  In January 1967 and July 1993, the Veteran filed claims for increased ratings for a service-connected right ear hearing defect, which was rated at 10 percent.  In asserting his reasons for the increase ratings, the Veteran reported having dizziness, which he attributed to the right ear hearing defect.  Along with the 1993 claim, the Veteran submitted a letter from Dr. M. H. diagnosing the Veteran with vertigo.  "Entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The Board in evaluating the earlier statements finds nothing within those statements that would lead VA to interpret those statements as an earlier service connection claim for vertigo.  Diagnosis of a condition with stated symptoms is not enough.  Accordingly, the Board finds the only service connection claim of record is the one submitted on May 19, 2008.  Therefore, an earlier effective date is denied.


III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

During the course of the appeal, VA met its duty to notify by sending numerous notice letters to the Veteran and the appellant, including those sent in April 2008, June 2008, April 2009, January 2013 and October 2013.  

VA also has a duty to assist a veteran in the development of the claim. The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA). With regard to SSA records, VA attempted to acquire such records in February 2012, and was informed that Social Security benefits were age-based and not disability based.  As neither the Veteran nor the appellant has indicated that SSA records are relevant to the claims on appeal, further attempts to acquire such records would serve only to delay the final adjudication of the immediate appeals.  Thus, pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. 
The duty to assist was further satisfied by numerous VA examinations in June 2008, February 2009, and February 2012 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered VA and private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, with respect to the topics of these exams (hearing loss, tinnitus, and neurologic disorders) the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with regard to hearing loss, vertigo, and tinnitus claims has been met. 38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.





	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent prior to February 10, 2012 or 20 percent thereafter for bilateral hearing loss is denied.

 A rating in excess of 10 percent for tinnitus is denied.

Separate ratings for hearing loss, vertigo, and tinnitus are maintained; an evaluation of these symptoms as Ménière's syndrome is denied.

An effective date earlier than May 19, 2008 for the award of service connection for vertigo is denied.


REMAND

In the Court's Memorandum Decision, it found that VA examination reports obtained in connection with the Veteran's service connection claims for a headache disorder, and a bilateral eye disorder failed to include nexus opinions as to whether these conditions were attributable to any of the Veteran's service connected disabilities.  To correct this deficiency, the Board finds addendum opinions necessary.

The Board also recognizes that no examination was conducted involving the Veteran's service connection claim for an acquired psychiatric disorder.  The Court intimates that the acquired psychiatric disorder may be attributed to the Veteran's tinnitus based on statements made by the Veteran that the tinnitus made him want to hurt someone, and that it caused him significant anxiety.  Due to a plausible link between the development of his acquired psychiatric disorder and tinnitus, the Board request that the claims file be reviewed to determine the etiology of the psychiatric disability. 

The Court found the Veteran's TDIU claim was inextricably intertwined with the outstanding service connection claims.  As a result, the Board remands that issue.

Lastly, the service connection claim for the cause of the Veteran's death is also on appeal.  However, the appellant asserts the Veteran's death, which was the result of hypertensive atherosclerotic cardiovascular disease, was ultimately caused by the Veteran's psychiatric disability, which is a subject of this remand.  Therefore, the Board remands this issue as inextricably intertwined with the service connection claim for an acquired psychiatric disability pending its outcome.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA eye and neurological opinions to answer the following questions:

a)  Eye Disorder:  Is it at least as likely as not that the Veteran's claimed bilateral eye disability was caused by or aggravated by any of his service-connected disabilities?

b)  Headaches:  Is it at least as likely as not that the Veteran's headache disability was caused by or aggravated by any of his service-connected disabilities?

At the time of his death, the Veteran was service connected for bilateral hearing loss, tinnitus, and vertigo.


2.  Obtain a VA psychiatric opinion to assess the following:  

Is it at least as likely as not that the Veteran's acquired psychiatric disorder, to include an adjustment disorder, was caused by active service?

Is it at least as likely as not that the Veteran's acquired psychiatric disorder, to include an adjustment disorder, was caused by or aggravated by any of his service connected disabilities?  

The examiner in answering this question should provide a comprehensive assessment as to any possible relationship between each of the Veteran's service-connected disabilities, as well as comments made by the June 2008 audiological examiner indicating a link between tinnitus and psychiatric disorders referenced on the third page of the report. 

3.  Then, readjudicate the  claims. If the benefits on appeal remain denied, issue a supplemental statement of the case and give the appellant time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


